Title: To George Washington from James Gilliland, 31 May 1789
From: Gilliland, James
To: Washington, George



New York May 31st 1789

The Petition of James Gilliland one of the Sworn Gaugers of the City of New York Humbly Sheweth
That your Petitioner had the Honor of bearing a Commission under your Command during the course of the late war, at the Conclusion of which he had the honor to be appointed in this City a Custom-House and City Gauger, the duties of which Office he has executed with propriety diligence & Integrity.
That your Petitioner humbly begs leave to inform, that he has a large Family to support therefore prays to be continued in the

same Office under the Federal Government, Or be appointed one of the land or Tide Waiters whereby he may be enabled to maintain his Wife and eleven Children, most of whom are helpless. And your Petitioner as in duty bound will ever pray &c.

Jas Gilliland

